department of the treasury internal_revenue_service washington d c date number release date memorandum for midwest district_counsel attn michael calabrese cc el gl br1 gl-705640-99 uilc from alan c levine chief branch general litigation subject levy on right to social_security payments this advice is in response to your electronic mail dated date concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent legend city n a taxpayer n a ssn n a years n a assessment amount n a issue whether levies upon taxpayers’ social_security_benefits using form 668-w are proper conclusion levies upon taxpayers’ social_security_benefits using form 668-w are proper facts in some cases the only distrainable asset is the taxpayer's right to receive social_security_benefit payments sub sec_5 of the internal_revenue_manual irm provides that form 668-w is to be issued to the social_security administration ssa when levying upon a taxpayer’s social_security_benefit gl-705640-99 -2- payments a question has arisen as to whether irm is correct on this point and if form 668-a notice_of_levy should be used instead of form 668-w notice_of_levy on wages salary and other income law and analysis this is in response to your electronic mail e-mail dated date regarding levies on social_security_benefit payments in your e-mail you referred to and attached a memorandum that you intend to send to the chief of the collection_division midwest district concerning the continuous effect of these levies in the memorandum you make the following three conclusions a single levy on social_security_benefits attaches to the fixed_right to receive future_benefits the secretary has not yet delegated to anyone in the field the authority to issue continuous levies pursuant to sec_6331 and levies upon taxpayers' social_security_benefit payments using form 668-w are not proper in that they are not in accordance with administrative procedures we agree with your first two conclusions but disagree with the third accordingly we will address only your third conclusion as your memorandum correctly concludes a single levy attaches to future social_security_benefit payments if the taxpayer has a current fixed and determinable right to those payments sub sec_5 of the irm provides that form 668-w is to be sent to ssa when levying upon benefit payments due to the taxpayer form 668-w is used to levy on wages salary and other income continuous levies on salary and wages constitute the legislatively enacted exception to the rule that a levy does not operate to seize property acquired after the date of the levy sec_6331 on the other hand a single levy attaches to the future right to receive social_security_benefit payments because they are other income that constitute a fixed_right to property acquired prior to the date of the levy and not because they are salary or wages subject_to a continuous_levy pursuant to the code form 668-w clearly delineates between the effect of the levy on salary and wages and the effect on other income the front side of the form provides in part as follows this levy requires you to turn over to us this taxpayer's wages and salary that have been earned but not paid yet as well as wages and salary earned in the future until this levy is released and thi sec_1 ssa makes payments for retirement survivors and disability insurance rsdi and supplemental_security_income ssi rsdi payments are not based on need and can be levied however ssi payments are for needy people who are aged blind or disabled and are exempt from levy pursuant to sec_6334 gl-705640-99 -3- taxpayer’s other income that you have now or for which you are obligated furthermore form 668-w explains to the recipient the types of other income that the levy reaches the back side of the form reads in part as follows this levy remains in effect for benefit and retirement income if the taxpayer has a current fixed_right to future payments until we send you a release_of_levy social_security payments are other income that ssa is obligated to pay the taxpayer once he qualifies and because the taxpayer then has a current fixed and determinable right to future payments a single levy using form 668-w reaches that right the purpose of using form 668-w instead of form 668-a is to give the taxpayer an opportunity to claim exemptions pursuant to sec_6334 use of form 668-w does not make the levy on the payments a continuous_levy under the code rather it is a single levy with a continuous effect for the reasons stated above irm correctly directs that form 668-w is to be issued to ssa when levying upon a taxpayer’s social_security_benefit payments to the extent that this advice is contrary to any previous advice your office may have received from this office this advisory represents our current position if you have any further questions please contact general litigation branch at cc assistant regional_counsel gl midstates region
